Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2002

Hughes v. MCI Worldcom Inc
Precedential or Non-Precedential:

Docket 01-1918




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Hughes v. MCI Worldcom Inc" (2002). 2002 Decisions. Paper 212.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/212


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                             No. 01-1918
                             ___________

                        BARBARA HUGHES,

                                            Appellant

                                  v.

                       MCI/WORLDCOM, INC.


                             ___________

         On Appeal from the United States District Court
                  for the District of New Jersey

       District Court Judge: The Honorable Alfred M. Wolin
                     (Action No. 99-cv-04585)
                           ___________

           Submitted Under Third Circuit L.A.R. 34.1(a)
                          March 1, 2002

                         Before: ROTH, FUENTES, and KATZ, Circuit Judges

                 (Opinion Filed: March 26, 2002)
                     ________________________

                       OPINION OF THE COURT
                     ________________________FUENTES, Circuit Judge:
     Appellant Barbara Hughes ("Hughes") appeals the District Court’s grant of
summary judgment to her employer, Appellee MCI WorldCom ("WorldCom"), on
Hughes’s disparate treatment and equal pay claims. Hughes, an African-American woman
who is more than forty years old, alleged that her June 1999 demotion at WorldCom was
motivated by discriminatory animus and that she was being paid less than certain white
male WorldCom employees who held the same position that she did.
     This case was properly removed to federal court, and we have jurisdiction over the
instant appeal pursuant to 28 U.S.C. 1291. The applicable standard of review is plenary.
See, e.g., Ersek v. Township of Springfield, 102 F.3d 79, 83 (3d Cir. 1996).
     Upon reviewing the evidence adduced, the District Court determined that there
was no triable issue of fact in dispute as to whether WorldCom’s proffered rationales for
Hughes’s demotion and alleged comparatively lower pay were pretextual. It further
determined that Hughes’s claim of discrimination based upon national origin should be
dismissed, as it was not pursued in the course of arguing the motion.
     After a careful review of the record and the parties’ arguments, we find no basis
for disturbing the District Court’s well-reasoned findings. We will therefore AFFIRM the
judgment for substantially the same reasons set forth in the District Court’s opinion.




TO THE CLERK OF THE COURT:
Kindly file the foregoing Opinion.




                                        /s/ Julio M. Fuentes
                                     Circuit Judg